Citation Nr: 0802920	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  98-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a separate compensable extraschedular rating 
for a post operative right thigh scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The procedural history was adequately set out in the 
Board's November 2005 remand.  The Board also remanded this 
claim in July 2006 so that additional development of the 
evidence could be undertaken.  


FINDINGS OF FACT

1.  The veteran is service-connected for traumatic neuropathy 
of the right saphenous nerve, rated 10 percent disabling; and 
for a post operative right thigh scar, rated noncompensable.

2.  The veteran's post operative right thigh scar is not 
manifested by an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for a post 
operative right thigh scar have not been met.  38 C.F.R. 
§§ 3.102, 3.321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an August 2006 
letter of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

Service connection was initially granted for traumatic 
neuropathy of the right saphenous nerve in June 1971.  A 10 
percent rating was assigned, and has since remained in 
effect.  

As the Board observed in November 2005, VA conceded in rating 
decisions dated in November 1970 and June 1971, that the 
veteran's service-connected recurrent tumor of the right 
thigh with traumatic neuropathy of the right saphenous nerve 
included both a neurological disability and a scar.  Under 
Estaban v. Brown, 6 Vet. App. 259, 261 (1994), this scar 
warranted a separate rating rather than being combined as a 
single rating with a neurological disability.  In July 2006, 
the Board found that a separate compensable scheduler rating 
for a post operative right thigh scar was not warranted.  The 
issue of entitlement to a separate compensable extra 
scheduler rating for a post operative right thigh scar was 
remanded.

The record includes several medical findings concerning the 
degree of disfigurement attributable to the veteran's right 
thigh scar.  VA physicians have described the scar as 
"disfiguring" and "severely disfiguring" in March 2005, at 
which time a scar, measuring 13 centimeters long and running 
longitudinally in the area of the mid medial thigh was 
reported; and January 2006 at which time the examiner 
reported the presence of a scar, 14 centimeters in length and 
seven centimeters wide, respectively.  The January 2006 
examination report also noted that the scar was not present 
on any exposed area and occupied an area of about three 
percent of the veteran's total skin.

Following the Board's July 2006 remand, the veteran's claim 
was referred to the Director of Compensation and Pension 
Service.  An undated report followed.  The report, which 
commented extensively on the VA examination findings from 
2005 and 2006, found that numbness, the only symptomatology 
associated with the scar of the right thigh, was already 
appropriately compensated under a neurological disability 
rating code under 38 C.F.R. § 4.124a.  The report added that 
the area covered by the scar was insufficient to warrant a 
compensable evaluation under 38 C.F.R. § 4.118, and that the 
scar had not been shown to produce limited motion.  The 
Director added that although the scar had been characterized 
as "severely disfiguring, it was confined to a covered part, 
i.e., an unexposed part of the body.  The Director 
acknowledged that while the veteran lamented that his scar 
limited his clothing options, this did not create an 
exceptional or unusual disability picture with marked 
interference with employment that rendered impractical 
application of the regular rating criteria.  As such, the 
Director found that entitlement to a compensable evaluation 
for a right thigh scar on an extra-schedular basis was 
unwarranted as the fundamental requisites of 38 C.F.R. 
§ 3.321(b)(1) had not been met.  

An extra-schedular evaluation is warranted when there is a 
finding that the disorder is manifested by an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321.

In this case, the clinical findings reveal that the service-
connected right thigh scar does not cause an exceptional or 
unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Evidence to the contrary is 
not of record.  As such, the Board concurs with the finding 
of the Director of the Compensation and Pension Service, and 
finds no basis to award an extraschedular rating.  38 C.F.R. 
§ 3.321.

The claim is denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a separate compensable extraschedular rating 
for a post operative right thigh scar is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


